Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-14, and 16-26 are allowable.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Catanese on March 18, 2021.
	The application has been amended as follows:
	Amend claim 1 as follows:
A computer-implemented method, the computer-implemented method being performed in a computerized system comprising a central processing unit and a memory, the computer-implemented method comprising:
a.	detecting a plurality of interactions by a user with at least a portion of a document, wherein the detected plurality of interactions comprise a mouse pointer hover by the user over the at least the portion of the document;
b.	analyzing a content of the document;
c.	analyzing a layout of the document;
d.	automatically generating a playable document page snippet based on the detected plurality of interactions, the analyzed document content and the analyzed document layout, automatically generating the playable document page snippet comprises:
determining that the plurality of  interactions based on, at least, a dwell time of the mouse pointer hover, 
the portion of the document based on the determination, the analyzed document content, and the analyzed document layout, and 
generating the playable document page snippet comprising the at least the portion of the document and the detected plurality of  interactions; and
e.	inserting the automatically generated playable document page snippet into a conversation stream associated with the document,
wherein automatically generating the playable document page snippet further comprises clustering the detected plurality of interactions into one or more clusters based on the analyzed content and layout of the document, applying a weight to the one or more clusters based on a measure of the user’s attention to each of the detected plurality of interactions, and generating the playable document page snippet based on weighting of each cluster.

Amend claim 3 as follows:
The computer-implemented method of claim 1, wherein the detected plurality of interactions comprise a text entry by the user in connection with the document.

Amend claim 4 as follows:
The computer-implemented method of claim 1, wherein the detected plurality of interactions comprise a voice comment by the user in connection with the document.

Amend claim 5 as follows:
The computer-implemented method of claim 1, wherein the detected plurality of interactions comprise a gaze by the user in connection with the document.

Amend claim 10 as follows:
The computer-implemented method of claim 1, further comprising grouping together the automatically generated playable document page snippet and corresponding detected plurality of interactions of the user in connection with the document.

Amend claim 11 as follows:
The computer-implemented method of claim 1, further comprising filtering related snippets and corresponding detecting plurality of interactions of a user when the user focuses on a viewer of the document.

Amend claim 12 as follows:
The computer-implemented method of claim 1, wherein interactions from a plurality of users over a same page area of the document are grouped using an overlay resulting in a single snippet comprising the interactions of the plurality of users.

Amend claim 13 as follows:
The computer-implemented method of claim 1, wherein the detected plurality of interactions is a pointer motion by the user over at least a portion of the document, wherein the pointer motion is smoothed when the pointer motion is acquired at low sampling rate and wherein the smoothing comprises inserting fake text cursors based on an underlying text connected components or document object model of the document.

Amend claim 14 as follows:
A non-transitory computer-readable medium embodying a set of computer-executable instructions, which, when executed in connection with a computerized system comprising a central processing unit and a memory, cause the computerized system to perform a method comprising:
a.	detecting a plurality of interactions by a user with at least a portion of a document, wherein the detected plurality of interactions comprise a mouse pointer hover by the user over the at least the portion of the document;
b.	analyzing a content of the document;
c.	analyzing a layout of the document;
plurality of  interactions, the analyzed document content and the analyzed document layout, automatically generating the playable document page snippet comprises:
determining that the plurality of  interactions based on, at least, a dwell time of the mouse pointer hover, 
cropping the document into the at least the portion of the document based on the determination, the analyzed document content, and the analyzed document layout, and 
generating the playable document page snippet comprising the at least the portion of the document and the detected plurality of interactions; and
e.	inserting the automatically generated playable document page snippet into a conversation stream associated with the document,
wherein automatically generating the playable document page snippet further comprises clustering the detected plurality of interactions into one or more clusters based on the analyzed content and layout of the document, applying a weight to the one or more clusters based on a measure of the user’s attention to each of the detected plurality of interactions, and generating the playable document page snippet based on weighting of each cluster.

Amend claim 16 as follows:
The non-transitory computer-readable medium of claim 14, wherein the detected plurality of interactions comprise a text entry by the user in connection with the document.

Amend claim 17 as follows:
The non-transitory computer-readable medium of claim 14, wherein the detected plurality of interactions comprise a voice comment by the user in connection with the document.

Amend claim 18 as follows:
The non-transitory computer-readable medium of claim 14, wherein the detected plurality of interactions comprise a gaze by the user in connection with the document.

Amend claim 20 as follows:
A computerized system comprising a central processing unit and a memory, the memory storing a set of computer-readable instructions causing the computerized system to perform a method comprising:
a.	detecting a plurality of interactions by a user with at least a portion of a document, wherein the detected plurality of interactions comprise a mouse pointer hover by the user over the at least the portion of the document;
b.	analyzing a content of the document;
c.	analyzing a layout of the document;
d.	automatically generating a playable document page snippet based on the detected plurality of interactions, the analyzed document content and the analyzed document layout, automatically generating the playable document page snippet comprises:
determining that the plurality of interactions based on, at least, a dwell time of the mouse pointer hover, 
cropping the document into the at least the portion of the document based on the determination, the analyzed document content, and the analyzed document layout, and 
generating the playable document page snippet comprising the at least the portion of the document and the detected plurality of interactions; and
e.	inserting the automatically generated playable document page snippet into a conversation stream associated with the document,
wherein automatically generating the playable document page snippet further comprises clustering the detected plurality of interactions into one or more clusters based the analyzed content and layout of the document, applying a weight to the one or more clusters based on a measure of the user’s attention to each of the detected plurality of interactions, and generating the playable document page snippet based on weighting of each cluster.

Amend claim 24 as follows:
plurality of interactions comprise one or more of a mouse, text, voice, gaze, and input events performed by the user via an input device coupled to the computerized system.

Reason for allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically U.S. Patent US 9477375 A1 to Lewis et al. does not expressly teach or render obvious the invention as recited in independent claims 1, 14, and 20.
            The prior art teaches a computer-implemented method, the computer-implemented method being performed in a computerized system comprising a central processing unit and a memory (i.e. fig. 2, col. 4, lines 50-60), the computer-implemented method comprising: detecting a plurality of interactions by a user (i.e. fig. 4, col. 7, lines 15-20) with at least a portion of a document (i.e. FIGS. 4 and 5, col. 6, lines 1-10); analyzing a content of the document (i.e. figs. 4, 5, col. 9, lines 25-35); analyzing a layout of the document (i.e. figs. 4, 5, col. 9, lines 25-35); automatically generating a playable document page snippet based on the detected plurality of interactions, the analyzed document content and the analyzed document layout (i.e. fig. 5, col. 7, lines 29-40), automatically generating the playable document page snippet comprises: generating the playable document page snippet comprising the at least the portion of the document (i.e. fig. 5, col. 7, lines 29-40); and inserting the automatically generated playable document page snippet into a conversation stream associated with the document (i.e. fig. 5, col. 7, lines 35-42) . However, the prior art does not teach wherein the detected plurality of interactions comprise a mouse pointer hover by the user over the at least the portion of the document; determining that the plurality of interactions based on, at least, a dwell time of the mouse pointer hover, cropping the document into the at least the portion of the document based on the determination, the analyzed document content, and the analyzed document layout, and generating the playable document page snippet comprising the at least the portion of the document and the detected plurality of  interactions; and wherein automatically generating the playable document page snippet further comprises clustering the detected plurality of interactions into one or more clusters based on the analyzed content and layout of the document, applying a weight to the one or more clusters based on a measure of the user’s attention 
            In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filling date of the claimed invention to modify or integrate the prior art to incorporate the features of wherein the detected plurality of interactions comprise a mouse pointer hover by the user over the at least the portion of the document; determining that the plurality of interactions based on, at least, a dwell time of the mouse pointer hover, cropping the document into the at least the portion of the document based on the determination, the analyzed document content, and the analyzed document layout, and generating the playable document page snippet comprising the at least the portion of the document and the detected plurality of  interactions; and wherein automatically generating the playable document page snippet further comprises clustering the detected plurality of interactions into one or more clusters based on the analyzed content and layout of the document, applying a weight to the one or more clusters based on a measure of the user’s attention to each of the detected plurality of interactions, and generating the playable document page snippet based on weighting of each cluster as recited in the context of claims 1, 14, and 20, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAN H TRAN/Primary Examiner, Art Unit 2173